Citation Nr: 1704125	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  11-07 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a left knee disability.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for diabetes mellitus, type 2.

4.  Entitlement to service connection for a bilateral foot condition, to include neuropathy caused by diabetes mellitus, type 2.

5.  Entitlement to service connection for a respiratory condition, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESSES AT HEARING ON APPEAL

The Veteran and B.G.


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from August 1955 to August 1959.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2010 decision of the Regional Office (RO) in Huntington, West Virginia.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2014) and 38 C.F.R. § 20.900(c) (2016).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, the Veteran's appeal must be remanded for further development.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's appeal so that he is afforded every possible consideration.

First, the Board notes that the April 2010 rating decision and March 2011 Statement of the Case mention review of VA treatment records with regard to each issue on appeal, but further evaluation indicates that these records have not been associated with the file.  Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998).  Any outstanding VA treatment records must be obtained and associated with the claims file prior to adjudicating the appeal on the merits.

Concerning the claim for a respiratory condition, the Veteran testified he was exposed to asbestos while in service.  For asbestos-related diseases, the Board notes there are no laws or regulations specifically dealing with asbestos and service connection. However, VA's Adjudication Procedure Manual, M21-1, Part IV.ii.1.I.3, incorporates earlier agency guidance, which the Court of Appeals for Veterans' Claims has held the Board must discuss in assessing a claim to service connection for asbestos-related disease. McGinty v. Brown, 4 Vet. App. 428, 432 (1993). The Adjudication Procedure Manual indicates that inhalation of asbestos fibers can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis). Even brief or indirect exposure to asbestos can cause disease. 

Per the Manual, VA must determine whether military records demonstrate evidence of asbestos exposure in service; whether there is pre-service and/or post-service evidence of occupational or other asbestos exposure; and then make a determination as to the relationship between asbestos exposure and the claimed diseases.

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease. M21-1, Part IV, Subpart ii, Chapter 1.I.3. Some of the major occupations involving exposure to asbestos include mining, milling, work in shipyards, insulation work, demolition of old buildings, carpentry and construction, manufacture and servicing of friction products such as clutch facings and brake linings, manufacture and installation of roofing and flooring materials, asbestos cement and pipe products, military equipment, etcetera. M21-1, Part IV.ii.1.I.3.c. If an MOS is listed as minimal, probable or highly probable, the RO is to conceded asbestos exposure for purposes of scheduling an examination.  The relevant factors discussed in the manual must be considered and addressed by the Board in assessing the evidence regarding an asbestos-related claim. See VAOPGCPREC 4-2000.  The Veteran's Form DD 214 lists his specialty as "AEM 7110" and his personnel file reflects his military occupational specialty was AE.  This specialty of aviation electician's mate, is listed in the M21-1 as "probable."  Accordingly, a VA examination is necessary.  

Concerning the other claims for service connection, the Board finds that VA examinations are necessary.  In McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006), the Court held that in disability compensation claims, VA must provide a medical examination when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service- connected disability, but (4) insufficient competent medical evidence on file for the VA to make a decision on the claim.  The Veteran's testimony regarding these disabilities meets the low threshold of McLendon and VA examinations should be obtained

Furthermore, the Veteran contends that he developed a left knee disability, bilateral hearing loss, diabetes mellitus, type 2, and bilateral foot neuropathy as a result of service.  See generally October 2016 Board hearing transcript.  The Veteran testified as to the successive symptoms of left knee pain, bilateral hearing loss, and diabetes as a result of service.  Post-service private treatment records indicate that the Veteran had a diagnosis for arthritis prior to his total knee arthroplasty, but do not reveal whether this arthritis is related to service.  Without further clarification regarding obtaining VA treatment records and examination of the Veteran, the Board is without medical expertise to determine the nature and etiology of the claimed disabilities.  Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain and associate with the claims file all outstanding VA treatment records.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any current left knee disability.  The entire claims file should be reviewed by the examiner.  After reviewing the record, the examiner is asked to opine as to the following:

a) Clarify the current diagnosis of the left knee.  The examiner should comment on the private treatment records from 1992 to 1997 diagnosing arthritis and the eventual surgery for a total left knee replacement. 

b) For each diagnosis, provide an opinion as to whether it is it at least as likely as not (a 50 percent or better probability) that the current left knee disability is related to service.  The examiner should comment on the Veteran's testimony as to the "jumping and moving around on the ship" that led to knee problems after service.

A complete rationale for all opinions must be provided.  

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of bilateral hearing loss.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current bilateral hearing loss is related to service.  The examiner should comment on the Veteran's testimony concerning the in-service noise exposure.

A complete rationale for all opinions must be provided.  

3.  Schedule the Veteran for a VA examination to determine the nature and etiology of diabetes mellitus, type 2, and bilateral foot neuropathy.  The entire claims file should be reviewed by the examiner.  

a)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) that the current diabetes mellitus, type 2, is related to service.

b)  After reviewing the record, the examiner is asked to opine as to whether it is it at least as likely as not (a 50 percent or better probability) any current bilateral foot neuropathy is related to service or his diabetes mellitus, type 2, or left knee disability.  The examiner should comment on the Veteran's testimony concerning foot pain.

It is essential that the examiner offer a detailed rationale discussing why and how all conclusions and opinions were reached.  This discussion should include reference to specific evidence in the Veteran's claims file, including the medical records and lay assertions.  

4.  Schedule a VA examination to determine and clarify the nature and etiology of the Veteran's respiratory disorder, to include obstructive sleep apnea.  The claims file should be made available to the examiner for review.  The examiner should offer an opinion as to the following:

a) For each diagnosis (including obstructive sleep apnea), opine whether such diagnosis is at least as likely as not (a 50 percent or better probability) etiologically related to the Veteran's service.  
The examiner must comment on the report of exposure to asbestos as an aviation electrician's mate.  

A complete rationale for all opinions must be provided.  

5.  After completing the above, and any other development deemed necessary, readjudicate the Veteran's appeal based on the entirety of the evidence.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative must be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




